DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of	Invention I (Claims 1-17 and 20) in the reply filed on 12th September 2022 is acknowledged.
Election of species restriction requirement (Species A and B) set forth in restriction filed 12th July 2022 is withdrawn from consideration.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“coupled to the adapter mount..” in line 10 should read “coupled to the adapter mount.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a rotary machine” in line 4. However, this limitation already has antecedent basis in line 2, making it unclear whether these limitations refer to the same “a rotary machine” or a different “a rotary machine”.
Claim 1 recites the limitation “a workpiece” in line 5-6. However, this limitation already has antecedent basis in line 1, making it unclear whether these limitations refer to the same “a workpiece” or a different “a workpiece”. For the purpose of examination, it has been assumed these refer to the same workpiece.
Claim 5 recites the limitation “a workpiece” in line 4. However, this limitation already has antecedent basis in claim 1 line 1, making it unclear whether these limitations refer to the same “a workpiece” or a different “a workpiece”. For the purpose of examination, it has been assumed these refer to the same workpiece.
Claim 8 recites the limitation “a workpiece” in line 7. However, this limitation already has antecedent basis in claim line 1, making it unclear whether these limitations refer to the same “a workpiece” or a different “a workpiece”. For the purpose of examination, it has been assumed these refer to the same workpiece.
Claim 15 recites the limitation “a rotary machine system” in line 2. However, this limitation already has antecedent basis in claim 1 line 1-2, making it unclear whether these limitations refer to the same “a rotary machine system” or a different “a rotary machine system”. For the purpose of examination, it has been assumed these refer to the same rotary machine system.
Claim 17 recites the limitation “a rotary machine system” in line 2. However, this limitation already has antecedent basis in claim 1 line 1-2, making it unclear whether these limitations refer to the same “a rotary machine system” or a different “a rotary machine system”. For the purpose of examination, it has been assumed these refer to the same rotary machine system.
Claim 20 recites the limitation “a workpiece” in line 20. However, this limitation already has antecedent basis in line 1, making it unclear whether these limitations refer to the same “a workpiece” or a different “a workpiece”. For the purpose of examination, it has been assumed these refer to the same workpiece.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1-2 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake (US 3,499,178).
Regarding claim 1, Blake teaches: A workpiece adapter system (adapter seen in fig. 4) to support a workpiece (#58; see fig. 3) rotated by a rotary machine (#10, #22, #162, #130, #128, #116), the system comprising: a first drive member (#134) having a proximal end (see annotated fig. below) configured to be secured in a chuck (#166) of a rotary machine (#162); at least one workpiece adapter (#121) configured to secure at least a portion (see annotated fig. below) of an end (see annotated fig. below) of a workpiece (#58) in a central opening (where #116 has central opening to receive #58 as seen in fig. 3,) of the workpiece adapter; an adapter mount (#117, #122) configured to be connected to the at least one workpiece adapter (see fig. 4); and a universal joint assembly (#128, #130 is an universal joint assembly mentioned in Paragraph 56) arranged between the first drive member and the adapter mount (see fig. 4, where #130 is between first drive member #134 and adapter mount #117, #122), the universal joint assembly comprising a first fork member (#148, #142, #144, #146) coupled to the first drive member (see fig. 4), and a second fork member (#136, #138, #140) coupled to the adapter mount (see fig. 4, #136 connects to mount #122)..

    PNG
    media_image1.png
    443
    634
    media_image1.png
    Greyscale


Regarding claim 2, the device of Blake substantially discloses claim 1, the device of Blake further discloses: comprising a mounting plate (#148) arranged between the first drive member and the first fork member (#148 mounting plate is between first drive #134 and first fork #148 as seen in fig. 3), such that a distal end (see annotated fig. below) of the first drive member is connected to a back side (see annotated fig. below and in fig. 3 where assembly is connected together) of the mounting plate, and a back surface (see annotated fig. below) of the first fork member is connected to a front side (see annotated fig. below, where #144 and #146 will fit into #152 in back side of mounting plate #148) of the mounting plate.

    PNG
    media_image2.png
    499
    639
    media_image2.png
    Greyscale

Regarding claim 17, the device of Blake substantially discloses claim 1, the device of Blake further discloses: comprising a support system (#22) configured to be attached to a base rail (#50, #52) of a rotary machine system (#10, #22, #162, #130, #128, #116) and to support the workpiece being rotated (see fig. 7, supporting workpiece #58), the support system comprising: a base (#24, #26) configured to be attached to the base rail; a lever member (#102, #90) rotatably coupled to the base (#102 rotates on and is connected to base #24, #26 through #96) and having a roller member (#74) mounted to a distal end (distal end of arms #68 has roller members #74, where #68 connects to #70 and to #82 further connects #92 and finally #92 is directly engages with lever member #90); and a variable pressure member (#92, #82) connected to the lever member to rotate the lever member (#92 variable pressure member is connected to the lever #102 through #90, where #90 will rotate by rotating the lever #102) such that the roller member is moved to a desired height (see fig. 1, where #82 variable pressure member will adjust the height of the rollers #74 by rotating lever member #102 and rotating #90 that actuates the portion #92 mentioned in Column 7, lines 23-45) to support the workpiece during rotation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 3,499,178).
Regarding claim 3, Blake substantially discloses the device of claim 1, except Blake fails to directly disclose: wherein the mounting plate is formed integrally with the first drive member.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form the mounting plate (#148) with the first drive member (#134) for the purpose of providing a more secure connection and prevent any situation that the screws connecting the mounting plate to the fork member weakens or is broken, because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 3,499,178) in view of G.W. Davis (US 935,143).
Regarding claims 4 and 5, Blake substantially discloses the device of claim 1, except Blake fails to directly disclose: wherein the at least one workpiece adapter comprises a plurality of workpiece adapters respectively configured to secure differently shaped workpieces therein; and wherein the workpiece adapter includes threaded securing members configured to extend through at least two adjacent sides of the workpiece adapter, such that the securing members may be rotated to provide securing pressure to a workpiece secured therein.
In the same field of endeavor, namely tool devices, G.W. Davis teaches: wherein the at least one workpiece adapter comprises a plurality of workpiece adapters (#12) respectively configured to secure differently shaped workpieces therein (see fig. 1, where a square block workpiece is held which is different from the circular workpiece held in Blake); and wherein the workpiece adapter includes threaded securing members (#17) configured to extend through at least two adjacent sides (see fig. 3, where workpiece adapter is squared and has four adjacent sides, each with a securing member #17) of the workpiece adapter, such that the securing members may be rotated to provide securing pressure to a workpiece secured therein (see fig. 1, workpiece adapter #12 clamping workpiece #15 by turning screws #17 to move the blocks #16; lines 51-65).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece adapter (#121) of Blake so that the workpiece adapter comprises a plurality of workpiece adapters respectively configured to secure differently shaped workpieces therein; and where the workpiece adapter includes threaded securing members configured to extend through at least two adjacent sides of the workpiece adapter, such that the securing members may be rotated to provide securing pressure to a workpiece secured therein as taught by G.W. Davis in order to provide a workpiece adapter that allows support of square and rectangular workpieces and be able to grip the workpiece securely in all directions, thus preventing any slipping that will occur if the workpiece adapter is circular gripping a common rectangular workpiece.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 3,499,178) in view of H.E. Balsiger (US 2,046,238).
Regarding claim 6, Blake substantially discloses the device of claim 1, except Blake fails to directly disclose: wherein the adapter mount is configured with a plurality of threaded receiving portions, and the at least one workpiece adapter is configured with a corresponding plurality of through holes configured to respectively receive a plurality of threaded securing members to secure the at least one workpiece adapter to the adapter mount.
In the same field of endeavor, namely tool devices, H.E. Balsiger teaches: wherein the adapter mount (#21) is configured with a plurality of threaded receiving portions (see fig. 4 and 9, where #21 adapter mount has a plurality of receiving portions that receive the three screws #49 seen in fig. 11), and the at least one workpiece adapter (#48) is configured with a corresponding plurality of through holes (see fig. 11, where there are three through holes for the screws #49) configured to respectively receive a plurality of threaded securing members (#49; see fig. 11) to secure the at least one workpiece adapter to the adapter mount (see fig. 4, where thread securing members #49 are inserted into holes and secure workpiece adapter #48 to adapter mount #21).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece adapter (#121) and the adapter mount (#117) of Blake so that the adapter mount is configured with a plurality of threaded receiving portions, and the at least one workpiece adapter is configured with a corresponding plurality of through holes configured to respectively receive a plurality of threaded securing members to secure the at least one workpiece adapter to the adapter mount as taught by H.E. Balsiger in order to allow interchangeable workpiece adapters and be able to attach different geometric workpiece adapters for the various different geometric workpieces the chuck can rotate.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 3,499,178) in view of P.R. Stock (US 2,991,669).
Regarding claim 7, Blake substantially discloses the device of claim 1, except Blake fails to directly disclose: further comprising the rotary machine, the rotary machine being configured to be raised or lowered to a desired height to rotate the workpiece.
In the same field of endeavor, namely tool devices, P.R. Stock teaches: further comprising the rotary machine, the rotary machine being configured to be raised or lowered to a desired height (#21 legs member are telescopic mentioned in Column 3, lines 39-47) to rotate the workpiece.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs (#170) in the rotary machine (#162) of Blake so that the rotary machine is configured to be raised or lowered to a desired height to rotate the workpiece as taught by P.R. Stock in order to allow an operator to adjust the height of the rotary machine when desired and to clamp the workpiece efficiently without causing any bending to the workpiece that might occur due to height differences in the clamping environment.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 3,499,178) in view of H.B. Carroll (US 3,392,611).
Regarding claim 16, Blake substantially discloses the device of claim 1, except Blake fails to directly disclose: wherein the universal joint assembly is configured as a double u-joint assembly comprising third and fourth fork members between the first and second fork members, and further comprising a second drive member arranged between the third and fourth fork members.
In the same field of endeavor, namely tool devices, H.B. Carroll teaches: wherein the universal joint assembly is configured as a double u-joint assembly (#70) comprising third (fork member pointed by #75) and fourth fork members (fork member pointed by #77) between the first and second fork members (third and fourth fork members are between first fork member pointed by #74 and second fork member pointed by #76), and further comprising a second drive member (#72) arranged between the third and fourth fork members (see fig. 3, where #72 drive member is between third fork member pointed by #75 and fourth fork member pointed by #77).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the universal joint assembly (#128, #130) of Blake so that the universal joint assembly is configured as a double u-joint assembly comprising third and fourth fork members between the first and second fork members, and further comprising a second drive member arranged between the third and fourth fork members as taught by H.B. Carroll in order to limit the degree of radial throw and prevent whipping that can occur while the universal joint assembly is rotating at high speeds (Column 2, lines 50-57).

Allowable Subject Matter
Claim 20 is allowed.
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rouleau (US 5347897) teaches a workpiece supported by rollers similar to the adapter rings of the workpiece adapter system for rotary machines.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laycock (US 6145419) teaches a drive transmitting device that can be configured to be held by a chuck similar to the adapter rings of the workpiece adapter system for rotary machines.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers (US 5993296) teaches a universal joint assembly drive adapter similar to the adapter rings of the workpiece adapter system for rotary machines.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schelling (US 11224919) teaches a workpiece adapter to hold a workpiece in one end similar to the adapter rings of the workpiece adapter system for rotary machines.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. (WO 2018164244) teaches a roller system for supporting a workpiece similar to the adapter rings of the workpiece adapter system for rotary machines.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BLANQUART Serge (FR 2454862) teaches plates actuated by crews with nuts similar to the adapter rings of the workpiece adapter system for rotary machines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722